t c memo united_states tax_court hugh and linda janow petitioners v commissioner of internal revenue respondent docket no filed date hugh janow pro_se bernard s mark for petitioner linda janow lawrence l davidow for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in additions to tax and increased interest in petitioners' federal income taxes as follows additions to tax and increased interest sec sec sec sec sec year deficiency a a a c dollar_figure dollar_figure -- -- -- big_number dollar_figure -- -- -- big_number dollar_figure -- -- -- big_number -- dollar_figure dollar_figure amount equal to percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions amount equal to percent of the interest due on dollar_figure on the portion of the underpayment attributable to negligence this case was submitted fully stipulated as to the securities arbitrage company issue the stipulated facts are so found for clarity and convenience the facts and opinion have been combined the court must decide whether a closing_agreement executed by the parties entitles petitioners to exclude from income guaranteed payments received by petitioner husband from securities arbitrage company in and an issue with respect to federal arbitrage company another partnership remains for resolution before a decision can be entered in this case petitioners resided in west nyack new york when their petition was filed during the years in issue hugh janow petitioner was a general_partner in a limited_partnership securities arbitrage company securities securities is one of several partnerships that comprise respondent's cralin commodity national tax litigation project petitioner was general counsel of securities for many years he is also a practicing member of the bar of this court for the years in issue petitioner received schedules k-1 from securities reflecting his distributive_share of items of partnership income and loss and cash distributions representing guaranteed payments from securities the schedule_k-1 for shows that petitioner received dollar_figure as a guaranteed_payment in that year the schedule_k-1 for shows that petitioner received dollar_figure as a guaranteed_payment in that year on schedule e of their federal_income_tax return petitioners reported with respect to securities a loss in the amount of dollar_figure and income in the amount of dollar_figure which was the guaranteed_payment received by petitioner in that year on schedule e of their federal_income_tax return petitioners reported with respect to securities income in the amount of dollar_figure this income was composed of the dollar_figure guaranteed_payment and petitioner's distributive_share of partnership income in the explanation of adjustments attached to the notice_of_deficiency respondent used petitioners' partnership income loss including guaranteed payments as reported on their and returns to make the adjustments respondent did not make any determinations or adjustments with regard to the guaranteed payments petitioners received from securities in and and reported on their returns for those years after reviewing the record we find that petitioners correctly reported the guaranteed payments on their and returns that respondent made no adjustments with respect to those guaranteed payments that the petition does not raise any issue as to the guaranteed payments and that the answer does not raise such an issue in short the guaranteed payments should not be an issue before this court nevertheless inasmuch as the parties have addressed the matter otherwise we shall do likewise we shall consider the issue as tried by consent rule b respondent initially prepared computations which included a statement of account and audit statement the computations over a period of months the parties revised their computations the computations did not make any adjustments to the guaranteed payments reported as income by petitioners in and over a year later the parties prepared a stipulation of settled issues with regard to the securities issues stipulation the stipulation was filed by this court and provides in pertinent part that attached hereto as exhibit a is a copy of fully executed form sec_906 closing_agreement on final_determination covering specific matters relating to the petitioners' interest and agreed treatment of items of income gain loss or deduction arising as a result of their direct or indirect investments in securities arbitrage co exhibit a resolves the tax aspects of the petitioners' interest in securities arbitrage co for all years adjustments to the petitioners' income_tax liabilities for the taxable years involved herein which relate directly or indirectly to securities arbitrage co will be determined by the terms of the agreement in exhibit a such adjustments will be incorporated in a final_decision to be entered by this court for docket no in the form_906 closing_agreement on final_determination covering specific matters the closing_agreement attached to the stipulation the parties agreed to the following pertinent matters whereas an issue exists between the parties as to whether taxpayers are entitled to deduct losses as a result of their securities arbitrage co investment whereas an issue exists between the parties as to whether taxpayers realized income or gains as a result of their investment whereas the parties wish to determine with finality the treatment for federal_income_tax purposes of any losses_incurred and the amount if any of income and gains realized by taxpayers as a result of their investment in securities arbitrage co partnership now it is hereby determined and agreed for federal_income_tax purposes that taxpayers are not entitled to deductions losses or credits nor are they required to report income or gains as a result of their investment in securities arbitrage co partnership except as provided herein as a result of the investment in securities arbitrage co partnership taxpayers are entitled to deductions or losses as follows c dollar_figure dollar_figure x x taxpayers interest in securities arbitrage co partnership as an ordinary deduction d dollar_figure of actual cash investment in securities arbitrage co partnership as an ordinary deduction during taxpayers realized and are required to report income as follows as a result of the securities arbitrage co partnership investment b dollar_figure dollar_figure x dollar_figure x taxpayers' interest in securities arbitrage co partnership as short-term gain any money or other_property received by the taxpayers directly or indirectly as a result of the investment in securities arbitrage co partnership shall constitute ordinary_income in the year received the taxpayers have executed concurrently with this agreement an agreement as an investor in the securities arbitrage co partnership pursuant to i r c section c agreeing that securities arbitrage co partnership had no gains losses deductions or credits for the taxable_year through inclusive after the stipulation was filed respondent mailed to petitioners a proposed decision and overpayment stipulation together with the revised computations respondent by letter twice asked petitioners to execute and return the proposed decision and overpayment stipulation petitioners did not sign the proposed decision and overpayment stipulation nearly years after the computations had last been revised by the parties petitioner advised respondent by letter that he believed the proposed decision document and related computations did not accurately reflect the terms of the closing_agreement and consequently were unacceptable in essence petitioner claimed for the first time that the closing_agreement did not mandate inclusion of the guaranteed payments petitioners actually received in and sec_7121 authorizes the commissioner to enter into an agreement in writing with any person relating to such person's liability in respect of any internal revenue tax for any taxable_period a closing_agreement is binding on the parties as to the matters agreed upon and the agreement may not be annulled modified set_aside or disregarded in any suit action or proceeding except upon a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 neither respondent nor petitioners ask us to set_aside the closing_agreement both assert that the closing_agreement is unambiguous they disagree however with respect to the proper interpretation of the agreement ordinary principles of contract law govern the interpretation of closing agreements 100_tc_319 affd 47_f3d_168 6th cir contract law principles generally direct that we look within the four corners of the agreement unless it is ambiguous as to essential terms rink v commissioner supra we agree with the parties that the securities closing_agreement is unambiguous paragraph states that any money or other_property received by the taxpayers directly or indirectly as a result of the investment in securities shall constitute ordinary_income in the year received despite this clear statement petitioners argue that respondent may not require petitioners to include cash distributions as income in years covered by paragraph sec_3 and as a consequence of paragraph of the agreement respondent's counsel correctly classified paragraph as a 'catch-all provision' in his opening statement of october as such it must be regarded as a general provision which cannot be properly read to override the specific mandates of paragraph sec_3 and william higgins sons inc v new york ny 2d see also john hancock mutual life ins f 2d pincite n we reject petitioners' argument there is no dispute with respect to the proposition that when two contract provisions are in apparent conflict the specific provision overrides the more general provision as stated by the court_of_appeals for the second circuit the circuit to which an appeal of this case would lie in 717_f2d_664 n 2d cir new york law recognizes that definitive particularized contract language takes precedence over expressions of intent that are general summary or preliminary as one new york court has explained thus where the parties have particularized the terms of a contract an apparently inconsistent general statement to a different effect must yield citations omitted in the securities closing_agreement paragraph is not in conflict with paragraph sec_3 or nor is it general summary or preliminary language paragraph refers to petitioners' distributive_share of securities' partnership ordinary deductions and short-term losses for and paragraph covers petitioners' distributive_share of securities' partnership income to be reported as short-term or long-term_capital_gain for and paragraph deals with the gains losses deductions and credits of securities as a partnership for the years through paragraph specifically deals with any money or other_property petitioners received directly or indirectly as a result of their investment in securities and states that such money or other_property shall constitute ordinary_income in the year received rather than conflicting with the other paragraphs we find this paragraph supplements those paragraphs and covers the guaranteed payments in issue moreover the definition of a guaranteed_payment to a partner supports this interpretation of the closing_agreement a guaranteed_payment is a payment made by a partnership to a partner for services or for_the_use_of capital and are considered as made to one who is not a partner to the extent such payments are determined without regard to the income of the partnership sec_707 sec_1_707-1 income_tax regs for the purposes of sec_61 and sec_162 guaranteed payments are not considered part of a partner's_distributive_share of partnership income pursuant to sec_707 a partner shall include in his taxable_year guaranteed payments which are made to him in a partnership taxable_year ending with or within that taxable_year sec_1_706-1 income_tax regs an examination of paragraph sec_3 and reveals that the items in those paragraphs are calculated based on or are a reference to securities' partnership income and deductions for the stated years thus these paragraphs do not specifically cover the guaranteed payments petitioners received in and except to the extent deduction of the guaranteed_payment resulted in a larger loss or a reduction in income for the partnership in and respectively in conclusion we find that no ambiguity exists in the securities closing_agreement the language of the agreement is clear and paragraph requires petitioners to include the guaranteed payments as ordinary_income in the years received consequently we shall not look past the four corners of the document to interpret paragraph in the manner that petitioners urge to the extent we have not addressed petitioners' other arguments the court finds them to be without merit to reflect the foregoing an appropriate order will be issued
